Citation Nr: 9915253	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-08 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Charleston, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in connection with treatment at 
Family Practice Associates in February and March 1998.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to May 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of decisions of the Department of Veterans Affairs 
(VA) Medical Center in Charleston, South Carolina (VAMC).

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on January 26, 1999, at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.


FINDING OF FACT

Treatment received at Family Practice Associates in February 
and March 1998, is not shown to have been rendered for a 
medical emergency.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in connection with treatment 
rendered at Family Practice Associates, during February and 
March 1998, have not been met.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. § 17.120 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible.  Parker 
v. Brown, 7 Vet. App. 116 (1994).  It is also found that the 
facts relevant to this issue have been properly developed and 
the statutory obligation of the VA to assist the veteran in 
the development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).  

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all the following must be shown:

(a) That treatment was either:

(1) for an adjudicated service-connected 
disability, or

(2) for a nonservice-connected disability 
associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability;

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728 (West 1991); 38 C.F.R. § 17.120 (1998).

For payment or reimbursement of unauthorized medical 
expenses, all of the above criteria must be met.  The veteran 
is service connected for schizophrenia, rated 100 percent 
disabling since 1970.  It has also been determined by VA that 
the 100 percent disability rating is permanent.  He has 
submitted evidence that he was prohibited from receiving 
treatment at the Savannah Primary Care Clinic or the VAMC, 
thus VA or federal facilities were not available to him.  
However, it has not been demonstrated that the treatment 
rendered to the veteran in February and March 1998 was 
emergent in nature.  

Review of the record shows that the veteran was treated at 
Family Practice Associates on February 27, 1998, for 
complaints of weight gain and of right thumb tenderness of 
one months duration.  He also had complaints of occasional 
epigastric discomfort, but denied any chest pain with 
exertion.  The pertinent assessment was tendonitis.  No 
assessment was made concerning the veteran's abdominal 
complaints.  He was again seen at Family Practice Associates 
on March 18, 1998, for complaints of abdominal pain.  He 
stated that the medication he had been given earlier had 
given him diarrhea.  The pertinent assessment was abdominal 
pain of unknown etiology.  The veteran had prescriptions for 
medications filled at a local pharmacy following both 
treatment episodes the cost of which he also wishes to have 
reimbursed by VA.  

Essentially, the veteran sought treatment in February 1998 
for pain in the right thumb that was of one month duration.  
At that time he also had a complaint of abdominal pain.  He 
sought treatment in March 1998 for additional complaints of 
abdominal pain.  In each case the passage of approximately 
one month from the onset of the symptoms to the seeking of 
treatment is a clear indication that no emergency existed.  
While the veteran argues that federal facilities were 
unavailable to him because of the prohibition on his seeking 
treatment at the VAMC, there is no regulatory mechanism for 
the payment or reimbursement of private treatment incurred on 
such an occasion.  Cf. Malone v. Gober, 10 Vet. App. 539 
(1997).  

The Board has reviewed the veteran's contentions and 
testimony at his hearing in January 1999.  However, there is 
no basis for finding that the conditions for which he was 
treated in February and March 1998 were emergent in nature 
such that his life or health were in danger.  Under these 
circumstances, the claim is denied.  


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred in connection with treatment at Family Practice 
Associates in February and March 1998 is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

